Citation Nr: 0718702	
Decision Date: 06/22/07    Archive Date: 07/03/07	

DOCKET NO.  03-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for heart disease. 

2.  Entitlement to service connection for vertigo. 

3.  Entitlement to service connection for a bilateral knee 
disorder. 

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1954 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Houston, Texas, that denied entitlement to the benefits 
sought.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006), this appeal has been 
advanced on the Board's docket for good cause shown.

For reasons which are set forth in a REMAND at the end of the 
decision below, the issues of whether service connection 
should be granted for a bilateral knee disorder, and whether 
a disability rating in excess of 10 percent should be granted 
for residuals of a gunshot wound to the left are being 
deferred pending additional development.  Also, the question 
of service connection for heart disease based on new and 
material evidence is being remanded for further development.  
This portion of the appeal is therefore REMANDED to the RO by 
way of the Appeals Management Center in Washington, D.C.  The 
veteran will be notified as further action is required.





FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made all reasonable efforts 
to develop such evidence.

2.  In rating decisions dated in August 1996 and July 2001, 
service connection for heart disease was denied by the RO.  
The veteran was notified of the 1996 decision by 
communication dated in August 1996 and of the July 2001 
decision by communication dated that same month.  He was also 
notified of his appellate rights in the communications.

3.  Evidence received since the 2001 decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim with regard to 
service connection for heart disease.

4.  The medical evidence of record does not relate any 
current vertigo to the veteran's active service or to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The August 1996 and July 2001 RO decisions that denied 
service connection for heart disease are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the July 2001 rating decision 
with respect to the claim of service connection for heart 
disease is new and material; thus, the claim for service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

3.  Service connection for vertigo is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of the claims.  VA has issued further 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claims.  38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform a claimant of the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Beverly v. Nicholson, 19 Vet. App. 394 
(2005) (outlining VCAA notice requirements).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five element of a service 
connection claim.  Those five elements are:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.

A review of the evidence of record reveals that the veteran 
was not provided with additional notice following the Court's 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), with 
regard to claims for service connection based on new and 
material evidence.  However, since the Board is reopening the 
claim with regard to this issue and remanding it for further 
development, it is anticipated that the veteran will be 
provided with such notice as part of the development 
indicated below.

With regard to the claim for service connection for vertigo, 
the record shows that the veteran was provided with 
communications essentially satisfying the mandates of the 
VCAA in September 2003.  In that communication he was told 
what the evidence had to show to establish entitlement to 
service.  He was also told that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.

VA must also make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate a claim for the 
benefits sought, unless no reasonable possibility exists that 
such existence would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although an opinion 
was not obtained with regard to the etiology of any vertigo, 
the Board finds that VA is not under an obligation to provide 
such an examination, as one is not necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A.  
Here, the evidence does not indicate that the veteran has 
vertigo that is associated with his active service or that is 
causally related to his service-connected disabilities.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  The veteran has not 
brought forth evidence, other than his own statements, 
suggestive of a causal relationship between any current 
vertigo and his active service or his service-connected 
disabilities.  The veteran has been informed that he would 
need medical evidence of such a relationship to establish 
service connection, but he has not provided such evidence.  

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran with regard to 
his claim for service connection for vertigo.  Further 
development and further expending of VA's resources are not 
warranted with regard to this issue.

Pertinent Laws and Regulations with Regard to Direct Service 
Connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

The provision of 38 C.F.R. § 3.303(b) is applicable where the 
evidence, regardless of it's date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In order to establish service connection for a claimed 
disorder, there must competent evidence showing (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of an inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006); accord Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one element, denial of service connection will result.  
Disabled American Veterans, supra.; Coburn, supra.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of his 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b); Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
reflect the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by 38 C.F.R. 
§ 3.310 was amended to reflect the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by a service-connected disability.  See 71 
Fed. Reg. 52, 744 (2006).  The amendment essentially codifies 
Allen with language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

Analysis of Service Connection for Vertigo.

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases for supporting its decision, there 
is no need to discuss in detail the evidence submitted by the 
veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is against the claim for 
service connection for vertigo.  Initially, the Board notes 
that while it respects the veteran's firm belief that he has 
vertigo that is attributable to his active service, primarily 
to his service-connected hearing loss and tinnitus, he is not 
qualified to opine on matters regarding medical knowledge, 
such as the etiology of any current disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).

A review of the service medical records is without reference 
to vertigo and it has not been otherwise contended.

The post service medical evidence includes the report of a 
February 2001 private outpatient visit at which time the 
veteran was seen for various complaints, including occasional 
vertigo when changing the oil underneath his car.  The 
examiner described the problem as most likely being cervical 
vertigo.  He recommended that the veteran stop changing his 
own oil as he was 68 years of age, had a known neck problem, 
and was taking medication.

There is no documentation in the medical evidence of the 
presence of vertigo until that time.  The Board may, and 
will, consider in its assessment of a service connection 
claim, the passage of a lengthy period of time wherein the 
veteran has not complained of the disorder at issue.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  A review of 
the evidence of record is without reference to the presence 
of supportive evidence documenting the presence of vertigo 
for years following service.  Additionally, a review of the 
medical evidence of record discloses no medical opinion 
suggesting a nexus between any current vertigo and the 
veteran's service-connected disabilities, primarily his 
hearing loss and tinnitus, and/or his active service.  
Because the veteran has not established a nexus between any 
current vertigo and either his active service or his service-
connected disabilities, the Board must therefore deny this 
claim.

Service Connection for Heart Disease Based on the Receipt of 
New and Material Evidence.

Pursuant to the provisions of 38 U.S.C.A. § 5108, the 
Secretary of VA must reopen a finally disallowed claim when 
new and material evidence is presented or secured with 
respect to that claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

Furthermore, the Court has stated that in determining whether 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999) (per curiam) (holding that the 
presumption of credibility doctrine, as articulated in Evans 
v. Brown, 9 Vet. App. 273 (1996), was not altered by the 
ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and 
continues to be a binding precedent).

By rating decision dated in August 1996, service connection 
for heart disease was denied.  It was indicated that the 
service medical records were silent for any reference to 
disability involving the heart.  In a July 2001 rating 
decision, it was indicated that the veteran had not submitted 
new and material evidence sufficient to reopen a claim of 
service connection for heart disease.  It was again stated 
that there was no evidence of treatment in service for the 
claimed disorder.  The evidence considered in the rating 
decisions consisted primarily of the service medical evidence 
and statements from the veteran.  

Since filing his claim to reopen was received in July 2002, 
additional medical records, both VA and private, have been 
associated with the claims folder.  Those records confirm the 
presence of coronary artery disease.  The records include a 
March 2003 statement from a private physician who indicated 
that cardiac evaluation at that time showed evidence of 
findings that included left ventricular systolic dysfunction.  
The Board notes that copies of the service medical records 
also refer to the presence of a soft systolic murmur.  Also, 
on one occasion in February 1955, reference was made to the 
complaint of chest pain.  The Board finds that the additional 
medical evidence with regard to the veteran's cardiovascular 
problems in the years following service are new, as they were 
not previously of records, and material, as they relate to an 
unestablished fact necessary to substantiate the claim.  
Therefore, to this extent only, the benefit sought on appeal 
is granted.

Having reopened the claim with regard to service connection 
for heart disease, the Board believes that further 
evidentiary development is in order.  This matter will be 
discussed in greater detail below.




ORDER

Service connection for vertigo is denied.

As new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for heart disease, 
the appeal to this extent is allowed, subject to further 
action as discussed herein below.


REMAND

With regard to the claim for service connection for heart 
disease, the veteran has not been accorded an examination by 
VA with an opinion as to the etiology of any current heart 
disease.  His accredited representative has asked that such 
an examination be scheduled.

With regard to the claim for service connection for a 
bilateral knee disorder, the evidence of record includes an 
October 2003 communication from one physician indicating that 
the gunshot wound to the left foot in service "affected his 
kinetic change in gait, and could be a possible reason for 
increased arthritis in the left knee, being that the gait 
pattern is controlled by the foot and ankle."  Of record is a 
copy of an outpatient visit with another private physician in 
April 2004 in which he stated that "I suspect that the 
chronic problems in the left foot have contributed to the 
advancement and/or exacerbation of degenerative arthritis in 
the left knee that required the recent total knee 
arthroplasty..."  Another private physician essentially 
agreed, stating in May 2004 that the veteran's "foot injury 
undoubtedly contributed to abnormal gait, abnormal 
weightbearing patterns, and abnormal stresses across the 
knees and may be a contributory factor to the arthritis in 
the knees."  However, when the veteran was accorded a joints 
examination by VA in November 2006, the examiner indicated 
that he had reviewed the service medical records and private 
medical records and was of the opinion that the veteran's 
"bilateral age acquired osteoarthritis of his knees was not 
caused by or aggravated by his service-connected left foot 
disability."  The examiner apparently was a physician's 
assistant.  The representative, in testimony given at the 
hearing by the undersigned, asked that this issue be remanded 
in order that there might be a review of the conflicting 
evidence of record with regard to the etiology of the 
veteran's bilateral knee disorder.  Also, the Board notes 
that the opinion appears to indicate that the service-
connected left foot disorder did not cause the veteran's 
bilateral knee disorder, but the opinion does not indicate, 
positively or negatively, whether the service-connected foot 
disorder might have aggravated the bilateral knee disorder.  
In such a case, full and fair adjudication of this issue 
requires a remand for additional development in the form of 
obtaining a medical opinion to address the question.

The representative also asks that a medical examination be 
accorded the veteran to determine an assessment of the 
current impairment attributable to the service-connected 
gunshot wound residuals involving the left foot.

In view of the foregoing, the Board believes that further 
development is in order and this portion of the case is 
REMANDED for the following actions:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102-5103A, 
5107; 38 C.F.R. § 3.159.  The veteran 
should also be provided with notice 
regarding the evidence and information 
necessary to reopen a claim as required 
by Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3.  The veteran must be afforded a VA 
orthopedic examination for the purpose of 
determining whether his service-connected 
left foot disorder aggravated, or 
permanently worsened his bilateral knee 
disorder.  Following a review of the 
relevant medical evidence in the claims 
file, to include any laboratory tests 
that it deemed necessary, and any 
additional specialty examinations that 
are warranted, the examiner is asked to 
opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's current 
bilateral knee disorder was aggravated by 
his service-connected left foot disorder.  
The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against the conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  The Board advises 
that "aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare up of symptoms.  The 
examiner is asked to provide a rationale 
for any opinion expressed and is advised 
that if a conclusion cannot be reached 
without resort to speculation, he or she 
should so indicate in the examination 
report.  The examiner should also 
describe the functional impairment 
attributable to the gunshot wound 
residuals of the left foot.  

5.  The veteran should also be accorded 
an examination by a physician 
knowledgeable in cardiovascular disease 
for the purpose of determining the 
etiology of the veteran's current heart 
disease.  Any indicated special studies 
should be accomplished and the examiner 
is asked to indicate in the examination 
report that he or she has reviewed the 
entire claims folder, to include the 
service medical records indicating the 
presence of a systolic murmur.  An 
opinion is then to be given as to the 
likelihood that the heart disease is 
causally related to the veteran's active 
service under any theory.

6.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the December 2006 
supplemental statement of the case, the 
AMC/RO must readjudicate the veteran's 
claims.  If the benefits sought are not 
granted to the veteran's satisfaction, 
the AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide an opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 







2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


